DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This patent application claims the benefit of and priority to U.S. Provisional App. No. 62/869,951 filed July 2, 2019, which is incorporated by reference in the disclosure in its entirety for all that it discloses. However, the specification of the provisional application lacks support to limitations recited in the current application (For example:  predicting a next geographic X-position of a target vehicle; predicting a covariance of the predicted next geographic X-position; determining a confidence value for the estimated current geographic X-position of the target vehicle based on the predicted next geographic X-position; see Figures 9A-9G in the current application). Accordingly, the earliest filing date of the provisional application cannot be granted for the current application, and thus the current application’s earliest filing date is now considered: 07/02/2020.
Claim Objections
Claims 6, 12, and 18 are objected to because they recite, “each convergence error tolerance” instead of “each specific convergence error tolerance”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7, and 13 recite:
“accessing a set of geographic X-positions of one or more vehicles” and then recite: “for each of the set of geographic X-positions”: these limitations are indefinite because it is unclear if the “set of geographic X-positions” is representative of each vehicle of the one or more vehicles to end up with one or more sets of geographic X-positions, or if this single set is representative of the one or more vehicles as a whole, especially that the next limitation recites “each of the set of geographic X-positions” without specifying if “each of the set” is intending to refer to the fact that there are a plurality of sets of geographic X-positions to be accessed or to refer to this single set of geographic X-position recited earlier;
“the geographic X-position”: there is insufficient antecedent basis for a geographic X-position in the claims, and it is unclear if this geographic X-position is within/among the set of geographic X-positions recited previously in the claims;
“predicting a next geographic X-position of a target vehicle”: this limitation is  indefinite because: (a) the term “next” is a relative term which renders the claims indefinite; the term "next" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, such that it is unclear with respect to what criteria or conditions the geographic X-position is considered “next” (for example, is it an X-position next to the previous X-position , i.e. within few meters [spatial distance], or is it a next or upcoming X-position after few seconds from the previous X-position [temporal distance]; thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention; (b) “a target vehicle”: it is unclear if this target vehicle is among the one or more predicting a next geographic X-position”: it is unclear how a next geographic X-position could be predicted without obtaining, estimating, calculating a geographic X-position that this predicted X-position would be “next” to, thus these claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements/steps, such omission amounting to a gap between the elements/steps.  See MPEP § 2172.01.  The omitted elements are: obtaining, estimating, calculating a geographic X-position;
“the geographic X-position in the HD map closest to the predicted next geographic X-position”: this limitation is indefinite because: (a) there is insufficient antecedent basis for a geographical X-position that is “closest” to the predicted next geographic X-position; (b) the term “closest” is a relative term which renders the claims indefinite; the term "closest" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, such that it is unclear with respect to what criteria or conditions the geographic X-position is considered “closest” (for example, within what limits, boundaries, etc… the X-position must be to be considered closest); thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention;
“estimating a current geographic X-position of the target vehicle”: the term “current” is a relative term which renders the claims indefinite; the term "current" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, such that it is unclear with respect to what criteria or conditions the geographic X-position is considered “current” and with respect to which entity this geographic X-position is considered current, (for example, with respect to the X-positions in the set of X-positions, with respect to the next X-position, or with respect to the X-position); thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention; 
Claims 3, 9, and 15
“minimum and maximum values of the accessed convergence range of a Gaussian function of the predicted next geographic X-position”: it is unclear where the minimum value, maximum value, and Gaussian function of the predicted next geographic X-position come from; thus the claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements/steps, such omission amounting to a gap between the elements/steps.  See MPEP § 2172.01.  The omitted elements are: estimating, calculating, determining a Gaussian function, along with its minimum and maximum values;
Claims 4, 10, and 16 recite:
“a predicted uncertainty distribution for the estimated current geographic X-position”: this limitation is indefinite because it is unclear where the predicted uncertainty distribution for the estimated current geographic X-position comes from, or how it is obtained; thus the claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements/steps, such omission amounting to a gap between the elements/steps.  See MPEP § 2172.01.  The omitted elements are: estimating, calculating, determining a predicted uncertainty distribution for the estimated current geographic X-position;
Claims 5, 11, and 17 recite,
“the convergence range is specified relative to a convergence error with respect to each geographic X-position”: this limitation is indefinite because (a) it is unclear where the convergence error comes from, how it is determined, or how it is obtained; (b) it is also unclear what the term “with respect to” intends to imply within this limitation; in other words, it is unclear if each geographic X-position is considered a criteria or standard that the convergence error is specified with respect to, or if the convergence error “of” each geographic X-position is the intended error specification; (c) “each geographic X-position”: it is unclear which geographic X-position the term “each geographic X-position” is referring to, since the independent claims recite a set of X-positions, predicted next X-position, and 
Claims 6, 12, and 18 recite,
“for each geographic X-position”: it is unclear which geographic X-position the term “each geographic X-position” is referring to, since the independent claims recite a set of X-positions, predicted next X-position, and current X-position, so it is unclear if each geographic X-position is relevant to these X-positions or different from them;
“each of the multiple convergence ranges being relative to a specific convergence error tolerance”: this limitation is indefinite because it is unclear where the specific convergence error tolerance comes from and how it is obtained; it is also unclear if this tolerance is a specific value, number, range, or interval;
“each convergence error tolerance configured to be used to compute confidence of a localization result relative to the convergence error tolerance”: this limitation is indefinite because it is unclear how this computed confidence and the localization result are different from the confidence level of the estimated current position recited in the independent claims (given that the current geographic X-position is a localization result whose confidence value was computed in the independent claims).
Claims 2-6, 8-12, and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected independent claims 1, 7, and 13 and for failing to cure the deficiencies listed above. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-18 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 10, and 17 recite “determining a convergence range …, and storing the convergence range …; accessing the HD map; predicting a next geographic X-position of a target vehicle; predicting a covariance of the predicted next geographic X-position; accessing the convergence range for the geographic X-position …; estimating a current geographic X-position of the target vehicle …; and determining a confidence value for the estimated current geographic X-position of the target vehicle based on the predicted next geographic X-position, the predicted covariance, and the accessed convergence range.” These limitations under their broadest reasonable interpretation, involve textual replacements of the actual formulas that estimate current and future geographic X-positions of a target vehicle along with their convergence, and confidence levels. Therefore, these claims fall in the mathematical formulas or equations grouping.
The judicial exception is not integrated into a practical application. In particular, although the claims recite the following additional elements: accessing a set of geographic X-positions of one or more vehicles; accessing a high definition (HD) map of a geographical region surrounding the geographic X-position, the HD map comprising a three-dimensional (3D) representation of the geographical region (claims 1, 7, and 13), one or more non-transitory computer readable storage media storing instructions that in response to being executed by one or more processors, cause a computer system to perform operations (claim 7), and a computer system comprising: one or more processors; and one or more non-transitory computer readable media storing instructions 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B and does not provide an inventive concept. Regarding the set of geographic X-positions and the HD map including a 3D representation, the background of the invention does not provide any indication that these are anything other than a generic access of measurements/data used to obtain elements/variables used in the mathematical formulas (explained above). For these reasons, there is no inventive concept. The claims are not patent eligible.
Dependent claims 2-6, 8-12, and 14-18 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The additional elements, if any, in the dependent claims 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 10-14, 16-18 are rejected under 35 U.S.C. 103 as being obvious over ZOU (WO2018126083) in view of Wheeler (WO2019109082).
The applied references have a common applicant/inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
Regarding claims 1, 7, and 13, ZOU discloses a computer-implemented method, comprising: 
accessing a set of geographic X-positions of one or more vehicles; 
for each of the set of geographic X-positions: accessing a high definition (HD) map of a geographical region surrounding the geographic X-position, the HD map comprising a three-dimensional (3D) representation of the geographical region ([0001]: “This disclosure relates generally to maps for autonomous vehicles, and more particularly to performing alignment of 
predicting a next geographic X-position of a target vehicle ([0059]); 
predicting a covariance of the predicted next geographic X-position ([0103]; [0126]: “The HD map system computes the relative pairwise transforms between two nearby samples. Given two point clouds, the HD map system uses point-to-plane ICP (i.e., Iterative Closest Point) process to get their relative transformation and the corresponding confidence estimation, represented using an information matrix, which is the inverse of the covariance matrix”); 
estimating a current geographic X-position of the target vehicle by performing a localization algorithm ([0063]: “The localization APIs 250 determine the current location of the vehicle, for example, when the vehicle starts and as the vehicle moves along a route. The localization APIs 250 include a localize API that determines an accurate location of the vehicle within the HD Map. The vehicle computing system 120 can use the location as an accurate relative positioning for making other queries, for example, feature queries, navigable space queries, and occupancy map queries further described herein. The localize API receives inputs comprising one or more of, location provided by GNSS, vehicle motion data provided by IMU, LIDAR scanner data, and camera images. The localize API returns an accurate location of the vehicle as latitude and longitude coordinates. The coordinates returned by the localize API are 
determining a confidence value for the estimated current geographic X-position of the target vehicle based on the predicted next geographic X-position, the predicted covariance ([0016]; [0101]; [0113]; [0126]; [0130]).
However, ZOU does not explicitly state determining a convergence range for the geographic X-position, storing the convergence range for the geographic X-position in the HD map; accessing convergence range for the geographic X-position closest to the predicted next geographic X-position.
On the other hand, Wheeler teaches determining a convergence range for the geographic X-position, storing the convergence range for the geographic X-position in the HD map; accessing convergence range for the geographic X-position closest to the predicted next geographic X-position ([0030]; [0010]; [0014]: “In an embodiment, the system maps coordinates of locations, for example, latitudes and longitudes, to localization variants. An autonomous vehicle determines the current coordinates of the autonomous vehicle, for example, using GPS data or IMU data. The system identifies the nearest coordinates stored in the localization variant index for which localization variants are stored. The system uses the localization variants stored in association with the nearest coordinates to the location of the autonomous vehicles for performing localization”; [0114]; [0121]).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the ZOU reference and include features from the WHEELER reference to determine a convergence range for the geographic X-position, store the convergence range for the geographic X-position in the HD map; access the convergence range for the geographic X-position closest to the predicted next  
Regarding claims 2, 8, and 14, ZOU discloses the confidence value for the estimated current geographic X-position of the target vehicle indicates a level of confidence that the target vehicle is actually located at the estimated current geographic X-position ([0063] ; [0103]: “The pairwise point-to-plane ICP process computes a transformation matrix (T), and also reports the confidence of the 6 DOF (degrees of freedom) transformation as a 6x6 information matrix. For example, if the 6-DOF motion estimation is [tx, ty, tz, roll, pitch, yaw], the 6x6 information matrix (Ω) is the inverse of the covariance matrix, which provides confidence measures for each dimension. For example, if the car enters a long corridor along x axis, the point-to-plane ICP cannot accurately determine the relative motion along the x axis, therefore, the FID map system assigns the element in the information matrix corresponding to tx a low confidence value (i.e., large variance for tx)”.
Regarding claims 4, 10, and 16, ZOU does not explicitly state employing the convergence range along with a predicted uncertainty distribution for the estimated current geographic X-position to compute a new estimate of the confidence value for the estimated current geographic X-position that is used to update a Kalman Filter (KF).
On the other hand, WHEELER teaches employing the convergence range along with a predicted uncertainty distribution for the estimated current geographic X-position to compute a new estimate of the confidence value for the estimated current geographic X-position that is used to update a Kalman Filter (KF) ([0091]; [00119]).
 
Regarding claims 5, 11, and 17, ZOU does not explicitly recite the convergence range is specified relative to a convergence error with respect to each geographic X-position.
On the other hand, WHEELER teaches the convergence range is specified relative to a convergence error with respect to each geographic X-position ([0014]; [0123]).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the ZOU reference and include features from the WHEELER reference to specify the convergence range relative to a convergence error with respect to each geographic X-position. Doing so would allow determining whether there is a need to fix a problem (e.g., add missing data) or identify scenarios that need additional localization variant analysis, especially in situations where there is high localization error, as disclosed by the Y reference ([0121]). 
Regarding claims 6, 12, and 18, ZOU does not explicitly state multiple convergence ranges are stored in the HD map for each geographic X-position, with each of the multiple convergence ranges being relative to a specific convergence error tolerance, and with each 
On the other hand, WHEELER teaches state multiple convergence ranges are stored in the HD map for each geographic X-position, with each of the multiple convergence ranges being relative to a specific convergence error tolerance, and with each convergence error tolerance configured to be used to compute confidence of a localization result relative to the convergence error tolerance ([0008]; [0119]).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the ZOU reference and include features from the WHEELER reference to have multiple convergence ranges are stored in the HD map for each geographic X-position. Doing so would allow determining whether there is a need to fix a problem (e.g., add missing data) or identify scenarios that need additional localization variant analysis, especially in situations where there is high localization error, as disclosed by the WHEELER reference ([0121]). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602.  The examiner can normally be reached on 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        

/RAMI KHATIB/Primary Examiner, Art Unit 3669